Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 22, 2017 by and among Argos Therapeutics, Inc., a Delaware
corporation (the “Company”), and Invetech Pty Ltd (“Invetech”).

 

The parties hereby agree as follows:

 

1.                  Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” means shares of Common Stock issued or issuable upon the
conversion of the Convertible Note.

 

“Convertible Note” means the convertible promissory note in the aggregate
original principal amount of $5,200,000 issued to Invetech pursuant to the
Satisfaction and Release Agreement, dated as of the date hereof, by and among
the Company and Invetech (the “Satisfaction and Release Agreement”).

 

“Effective Date” has the meaning set forth in the Satisfaction and Release
Agreement.

 

“Initial Common Shares” has the meaning set forth in the Satisfaction and
Release Agreement.

 

“Investor” means Invetech and any Affiliate or permitted transferee of Invetech
who is a subsequent holder of Registrable Securities.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 



 

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Initial Common Shares, (ii) the
Conversion Shares and (iii) any other securities issued or issuable with respect
to or in exchange for the Initial Common Shares or the Conversion Shares,
whether by merger, charter amendment or otherwise; provided that a security
shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale without restriction by the Investor pursuant to
Rule 144 under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Filings” means true and complete copies of the Company’s filings pursuant
to the 1934 Act, including the exhibits thereto.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.                  Registration.

 

(a)                Registration Statements. Promptly following the Effective
Date but no later than forty-five (45) days after the Effective Date (the
“Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement covering the resale of all of the Registrable Securities
and in any event a minimum of 13,541,000 shares of Common Stock. Subject to any
SEC comments, such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A; provided, however, that the Investor shall not be
named as an “underwriter” in such Registration Statement without the Investor’s
prior written consent. Such Registration Statement also shall cover, to the
extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement (and each
amendment or supplement thereto) shall be provided in accordance with Section
3(c) to the Investor prior to its filing or other submission. If such a
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the Filing Deadline, the Company will make payments to the
Investor, as liquidated damages and not as a penalty, in an amount equal to
$10,000 for each 30-day period or pro rata for any portion thereof following the
Filing Deadline for which no such Registration Statement is filed with respect
to the Registrable Securities. Such payments shall constitute the Investor’s
exclusive monetary remedy for such events, but shall not affect the right of the
Investor to seek injunctive relief. Such payments shall be made to the Investor
in cash no later than three (3) Business Days after the end of each 30-day
period (the “Payment Date”). Interest shall accrue at the rate of 1% per month
on any such liquidated damages payments that shall not be paid by the Payment
Date until such amount is paid in full.

 



 2 

 

(b)               Expenses. The Company will pay all expenses associated with
the registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, and
the legal expenses of the Investor incurred in connection with the resale
registration obligations of the Company, but excluding discounts, commissions,
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals with respect to the Registrable Securities being sold;
prrovided, however, that the total legal expenses of the Investor for which the
Company shall be liable shall not exceed $30,000.

 

(c)                Effectiveness; Maintenance.

 

(i)                 The Company shall use best efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof.
The Company shall respond promptly to any and all comments made by the staff of
the SEC on such Registration Statement, and shall submit to the SEC, within two
(2) Business Days after the Company learns that no review of the Registration
Statement will be made by the staff of the SEC or that the staff of the SEC has
no further comments on such Registration Statement, as the case may be, a
request for acceleration of the effectiveness of such Registration Statement to
a time and date not later than two (2) Business Days after the submission of
such requests. The Company shall notify the Investor by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
the Registration Statement is declared effective and shall simultaneously
provide the Investor with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
If (A) such Registration Statement covering the Registrable Securities is not
declared effective by the SEC prior to the 60th day after the Filing Deadline;
or (B) after such Registration Statement has been declared effective by the SEC,
if such Registration Statement is not available to cover any sales of
Registrable Securities registered by such Registration Statement including by
reason of a stop order or the Company’s failure to update such Registration
Statement, other than as a result of any Allowed Delay (as defined below), then
the Company will make payments to the Investor if then holding Registrable
Securities, as liquidated damages and not as a penalty, in an amount equal to
$10,000 for each 30-day period or pro rata for any portion thereof following the
date by which such Registration Statement should have been effective (the
“Blackout Period”). Such payments shall constitute the Investor’s exclusive
monetary remedy for such events, but shall not affect the right of the Investor
to seek injunctive relief. The amounts payable as liquidated damages pursuant to
this paragraph shall be paid monthly within three (3) Business Days of the last
day of each month following the commencement of the Blackout Period until the
termination of the Blackout Period (the “Blackout Period Payment Date”). Such
payments shall be made to the Investor in cash. Interest shall accrue at the
rate of 1% per month on any such liquidated damages payments that shall not be
paid by the Blackout Payment Date until such amount is paid in full.

 



 3 

 

(ii)               For not more than thirty (30) consecutive days or for a total
of not more than sixty (60) days (which need not be consecutive) in any twelve
(12) month period, the Company may suspend the use of any Prospectus included in
any Registration Statement contemplated by this Section in the event that the
Company determines in good faith that such suspension is necessary to (A) delay
the disclosure of material nonpublic information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
Registration Statement or the related Prospectus so that such Registration
Statement or Prospectus shall not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the case of the Prospectus in light of the
circumstances under which they were made, not misleading (an “Allowed Delay”);
provided, that the Company shall promptly (a) notify the Investor in writing of
the commencement of an Allowed Delay, but shall not (without the prior written
consent of the Investor) disclose to the Investor any material nonpublic
information giving rise to an Allowed Delay, (b) advise the Investor in writing
to cease all sales under such Registration Statement until the end of the
Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.

 

(d)               Rule 415; Cutback. If at any time the SEC takes the position
that the offering of some or all of the Registrable Securities in the
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 under the 1933 Act or requires the
Investor to be named as an “underwriter,” the Company shall use its best efforts
to persuade the SEC that the offering contemplated by the Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that the Investor is not an “underwriter.”
The Investor shall have the right to participate or have its counsel participate
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have its counsel comment on any written submission made to the SEC
with respect thereto. No such written submission shall be made to the SEC to
which the Investor’s counsel reasonably objects. In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 2(d), the
SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name the Investor as an “underwriter” in such Registration Statement without the
prior written consent of the Investor. Any cut-back imposed on the Investor
pursuant to this Section 2(d) shall be applied first to any of the Registrable
Securities of the Investor as the Investor shall designate, unless the SEC
Restrictions otherwise require or provide or the Investor otherwise agrees. No
liquidated damages shall accrue as to any Cut Back Shares until such date as the
Company is able to effect the registration of such Cut Back Shares in accordance
with any SEC Restrictions applicable to such Cut Back Shares (such date, the
“Restriction Termination Date”). From and after the Restriction Termination Date
applicable to any Cut Back Shares, all of the provisions of this Section 2
(including the Company’s obligations with respect to the filing of the
Registration Statement and its obligations to use best efforts to have such
Registration Statement declared effective within the time periods set forth
herein and the liquidated damages provisions relating thereto) shall again be
applicable to such Cut Back Shares; provided, however, that the Filing Deadline
for the Registration Statement including such Cut Back Shares shall be ten (10)
Business Days after such Restriction Termination Date.

 



 4 

 

(e)                Other Registration Statements. Following the Effective Date,
until the Registration Statement contemplated under this Agreement registering
the Registrable Securities has been declared effective, the Company will not
register any Company securities for sale or resale other than pursuant to such
Registration Statement.

 

3.                  Company Obligations. The Company will use best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

 

(a)                use best efforts to cause the Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144
under the 1933 Act (the “Effectiveness Period”) and advise the Investor promptly
in writing when the Effectiveness Period has expired;

 

(b)               prepare and file with the SEC such amendments and
post-effective amendments to such Registration Statement and the related
Prospectus as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby;

 

(c)                provide copies to and permit Investor’s legal counsel to
review such Registration Statement and all amendments and supplements thereto in
advance of their filing with the SEC and not file any document to which such
counsel reasonably objects;

 

(d)               furnish to the Investor and its legal counsel (i) immediately
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company (but not later than one (1) Business Day after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
the Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment) and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as the Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by the Investor that are
covered by such Registration Statement;

 



 5 

 

(e)                use best efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment and to
notify the Investor of the issuance of such order and the resolution thereof;

 

(f)                use best efforts to register or qualify (unless an exemption
from the registration or qualification exists) or cooperate with the Investor
and its counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such domestic jurisdictions as are reasonably requested by the Investor and
do any and all other commercially reasonable acts or filings necessary or
advisable to enable a distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

 

(g)               immediately notify the Investor, at any time prior to the end
of the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(h)               use its best efforts either to (i) cause all of the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, (ii) secure
designation and quotation of all of the Registrable Securities covered by each
Registration Statement on the OTC Bulletin Board, or (iii) if, despite the
Company’s efforts to satisfy the preceding clauses (i) or (ii) the Company is
unsuccessful in satisfying the preceding clauses (i) or (ii), without limiting
the generality of the foregoing, to use best efforts to arrange for at least two
market makers to register with the Financial Industry Regulatory Authority as
such with respect to such Registrable Securities;

 



 6 

 

(i)                 if requested by the Investor, as soon as practicable after
receipt of notice from such Investor and subject to any Allowed Delay pursuant
to Section 2(c)(ii), (i) incorporate in the Prospectus or post-effective
amendment such information as the Investor reasonably requests to be included in
the Registration Statement relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering and (ii) make all required filings of such
Prospectus or post-effective amendment after being notified of the matters to be
incorporated in such Prospectus or post-effective amendment;

 

(j)                 in connection with an underwritten offering, enter into an
underwriting agreement, in usual and customary form, with the underwriter(s) of
such offering;

 

(k)               otherwise use best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investor in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investor is required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth full fiscal quarter following the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter); and

 

(l)                 with a view to making available to the Investor the benefits
of Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investor to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to the Investor upon request, as long as the
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.

 



 7 

 

(m)             otherwise use its best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

 

4.                  Obligations of the Investor.

 

(a)                The Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify the Investor of the information the Company requires from the
Investor if the Investor is to have any of the Registrable Securities included
in such Registration Statement. The Investor shall provide such information to
the Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if the Investor is to have any of the
Registrable Securities included in such Registration Statement. If the Investor
fails to provide to the Company the information required by this Section 4(a) by
such date, the Company shall not be obligated to include the Investor’s
Registrable Securities in such Registration Statement and shall not be obligated
to pay the Investor liquidated damages with respect to the lack of registration
of such Registrable Securities under this Agreement.

 

(b)               The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless the Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)                The Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, the Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement, until the Investor is advised
by the Company that such dispositions may again be made.

 

(d)               The Investor agrees that, on any trading day for the principal
market on which the Common Stock is then listed (the “Principal Market”), it
will not dispose of or agree to dispose of, whether or not pursuant to the
Registration Statement, a number of shares of Registrable Securities in the
aggregate that exceeds 10% of the weighted average daily trading volume of the
Common Stock over the 20 consecutive trading days immediately preceding such
trading day (as adjusted for stock dividends, stock splits, stock combinations,
recapitalizations and similar events affecting the Common Stock), without the
Company’s prior consent.

 



 8 

 

5.                  Due Diligence Review; Information.

 

The Company shall make available, during normal business hours, for inspection
and review by the Investor and advisors and representatives of the Investor (who
may or may not be affiliated with the Investor and who are reasonably acceptable
to the Company), all SEC Filings and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, for the sole purpose of enabling the Investor
and such representatives, advisors and underwriters and their respective
accountants and attorneys to conduct initial and ongoing due diligence with
respect to the accuracy of the Registration Statement; provided that the Company
shall have no obligation to provide such information or documentation (i) that
the Company reasonably determines in good faith to be a trade secret or highly
confidential information or (ii) to any such representative, advisor,
underwriter, accountant or attorney unless and until such representative,
advisor, underwriter, accountant or attorney has entered into a confidentiality
agreement with the Company on terms satisfactory to the Company with respect to
such information and documentation.

 

6.                  Indemnification.

 

(a)                Indemnification by the Company. The Company will indemnify
and hold harmless the Investor and its officers, directors, members, employees
and agents, successors and assigns, and each other person, if any, who controls,
or is alleged to control, the Investor within the meaning of the 1933 Act,
against any losses, claims, damages or liabilities, joint or several, to which
they may become subject under the 1933 Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement or omission
or alleged omission of any material fact contained in the Registration
Statement, any preliminary Prospectus or final Prospectus, or any amendment or
supplement thereof; (ii) the omission or alleged omission to state, in any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”), a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration to the extent Registrable Securities of the Investor were
registered thereunder; or (iv) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on
the Investor’s behalf pursuant to the Investor’s affirmative request under
Section 3(f) hereof; and the Company will reimburse the Investor, and each such
officer, director or member and each such controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by the Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, and provided further that the foregoing indemnity shall
not apply to amounts paid in settlement of any loss, claim, damage, liability or
expense if such settlement is effected without the consent of the Company.

 



 9 

 

(b)               Indemnification by the Investor. The Investor agrees to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities and expense (including reasonable attorney fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary Prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission is contained in any information
furnished in writing by the Investor to the Company specifically for inclusion
in such Registration Statement or Prospectus or amendment or supplement thereto;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any loss, claim, damage, liability or expense if such
settlement is effected without the consent of the Investor. In no event shall
the liability of the Investor be greater in amount than the dollar amount of the
proceeds (net of all expense paid by the Investor in connection with any claim
relating to this Section 6 and the amount of any damages the Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by the Investor upon the sale of the Registrable Securities included in
the Registration Statement giving rise to such indemnification obligation.

 

(c)                Conduct of Indemnification Proceedings. Any person entitled
to indemnification hereunder shall (i) give prompt notice to the indemnifying
party of any claim with respect to which it seeks indemnification and
(ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed to pay such fees or expenses, (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 



 10 

 

(d)               Contribution. If for any reason the indemnification provided
for in the preceding paragraphs (a) and (b) is unavailable to an indemnified
party or insufficient to hold it harmless, other than as expressly specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by a holder of Registrable Securities. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the 1933 Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

7.                  Preservation of Rights. The Company shall not enter into any
agreement, take any action, or permit any change to occur with respect to its
securities that violates or conflicts with the rights expressly granted to the
Investor in this Agreement.

 

8.                  Miscellaneous.(a)Amendments and Waivers. This Agreement may
be amended only by a writing signed by the Company and the Investor. The Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
written consent of the Investor to such amendment, action or omission.

 

(b)               Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if sent by
electronic mail during normal business hours of the recipient, then notice shall
be deemed given when sent, and if not sent during normal business hours, then
notice shall be deemed given on the recipient’s next business day, (iii) if
given by facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iv) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (v) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:

 



 11 

 

If to the Company:

Argos Therapeutics, Inc.
4233 Technology Drive
Durham, North Carolina 27704
Attention: Chief Executive Officer
Fax:
E-mail:

 

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention: Stuart Falber
Fax:
E-mail:

 

If to the Investor:

Invetech Pty Ltd

495 Blackburn Road

Mt. Waverley, Victoria 3149, Australia

Attention: Chief Executive Officer

 

(c)                Assignments and Transfers by Investor. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investor and its
respective successors and assigns. The Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by the Investor to such
person, provided that the Investor complies with all laws applicable thereto and
the provisions of the Satisfaction and Release Agreement, provides written
notice of assignment to the Company promptly after such assignment is effected,
and such person agrees in writing to be bound by all of the provisions contained
herein.

 

(d)               Assignments and Transfers by the Company. This Agreement may
not be assigned by the Company (whether by operation of law or otherwise)
without the prior written consent of the Investor, provided, however, that in
the event that the Company is a party to a merger, consolidation, share exchange
or similar business combination transaction in which the Common Stock is
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Investor in connection with such transaction unless such securities are
otherwise freely tradable by the Investor after giving effect to such
transaction.

 



 12 

 

(e)                Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)                Counterparts; Faxes. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(g)               Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)               Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

 

(i)                 Further Assurances. The parties shall execute and deliver
all such further instruments and documents and take all such other actions as
may reasonably be required to carry out the transactions contemplated hereby and
to evidence the fulfillment of the agreements herein contained.

 

(j)                 Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 



 13 

 

(k)               Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 

[remainder of page intentionally left blank]

 



 14 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY: ARGOS THERAPEUTICS, INC.       By: /s/ Lori Harrelson     Name:  Lori
Harrelson     Title:  Vice President Finance

 

 

 

 

 

 

 

 

 

 

 

 15 

 



INVESTOR: INVETECH PTY LTD       By: /s/ Andreas Knaack     Name:  Andreas
Knaack     Title:  Director

 

 

 

 

 

 

 

 

 



 16 

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

– ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

– block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

– purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

– an exchange distribution in accordance with the rules of the applicable
exchange;

 

– privately negotiated transactions;

 

– short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

– through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

– broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

– a combination of any such methods of sale; and

 

– any other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 



 17 

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of
Section 2(a)(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 



 18 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.

 

 

 

 

 

 

 

 

 

 

 

 

 